INSULATING DEVICE AND METHOD FOR FORMING INSULATING DEVICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed September 17, 2021, was received.  Claims 1 and 9 were amended.  A terminal disclaimer was filed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification:
On page 1, line 2 of paragraph [0001] of the specification, after “December 10, 2020, ” insert –now U.S. Patent No. 10,994,918, –.
On page 1, line 3 of paragraph [0001] of the specification, after “August 20, 2019, ” insert –now U.S. Patent No. 10,994,917, –.

Claim Objections
The objection to claim 9 is withdrawn because claim 9 has been amended to correct informalities.

Claim Rejections—35 USC §112
The rejections of claim 1-8 are withdrawn because independent claim 1 has been amended to correct indefinite subject matter.

Double Patenting
The terminal disclaimer filed on September 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,994,918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections are therefore withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for the reasons indicated in the Office action issued July 21, 2021.  The prior art does not teach an insulating device having the claimed combination of elements in the recited relationships, and particularly a lid assembly, a top handle, and/or a base having the claimed features and relationships to the insulating device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745